United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2469
                                    ___________

Roosevelt Dye,                         *
                                       *
              Appellant,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
University of Arkansas, Southeast      *
Branch at Rohwer; University of        * [UNPUBLISHED]
Arkansas, Agriculture Department of    *
Fayetteville,                          *
                                       *
              Appellees.               *
                                  ___________

                              Submitted: May 5, 2006
                                 Filed: May 11, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Roosevelt Dye appeals the district court’s1 adverse grant of summary judgment
in his Title VII employment discrimination action. After de novo review, we agree
with the district court that Dye did not provide evidence that a discrete discriminatory
act occurred within the limitations period (beginning 180 days prior to his May 22,


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
2003 Equal Employment Opportunity Commission (EEOC) charge), and thus his
EEOC charge was untimely and his suit was barred by the statute of limitations. See
Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109-10 (2002) (litigant has up
to 180 or 300 days—depending on state—after unlawful employment practice
happened to file EEOC charge; claim is time-barred if it is not filed within time limit;
term “practice” applies to “discrete act or single occurrence”); Diaz v. Swift-Eckrich,
Inc., 318 F.3d 796, 798 (8th Cir. 2003) (Arkansas plaintiff had 180 days after alleged
unlawful employment practice occurred to file EEOC charge); Tademe v. St. Cloud
State Univ., 328 F.3d 982, 987-88 (8th Cir. 2003) (rejecting argument that past
discrete acts of discrimination represented ongoing pattern or practice of
discrimination for purposes of timeliness); Kasper v. Federated Mut. Ins. Co., 425
F.3d 496, 502 (8th Cir. 2005) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-